IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


ASHLEY TORRES,                              )
                           Appellant,       )
                                            )
      v.                                    )   C.A. No. N21A-10-003 PRW
                                            )
MOT CHARTER SCHOOL and                      )
UNEMPLOYMENT INSURANCE                      )
APPEAL BOARD,                               )
               Appellees.                   )

                              Submitted: March 21, 2022
                               Decided: May 19, 2022

            Upon Appeal from the Unemployment Insurance Appeal Board,
                                  AFFIRMED.

                                        ORDER

      This 19th day of May 2022, upon the parties’ briefs and submissions and the

record below, it appears to the Court that:

      (1)     Ashley Torres appeals the denial of her claim for unemployment

benefits by the Unemployment Insurance Appeal Board (“UIAB”). Citing wrongful

termination as the basis of her challenge, she contends MOT Charter School

(“MOT”) did not have just cause to terminate her for failing to enlist in a required

certification course given the widespread COVID-related disruptions that began in

the Spring of 2020.1

1
    Not. of Appeal, Torres v. Unemployment Ins. Appeal Bd., N21A-10-003 PRW, Oct. 13, 2021
(D.I. 1).
       (2)     The Court’s review of the UIAB’s decision here is governed by statute:

“The findings of the Unemployment Insurance Appeal Board as to the facts, if

supported by evidence and in the absence of fraud, shall be conclusive, and the

jurisdiction of the Court shall be confined to questions of law.”2 If no error of law

is alleged, the Court is limited to determining whether there was substantial evidence

to support the UIAB’s findings.3 And if there is no mistake of law and there is

substantial evidence to support the decision, the UIAB’s decision will be affirmed.4

“Substantial evidence” is “such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.”5 The Court does not “‘weigh evidence,

determine credibility, or make its own factual findings,’ it merely determines if the




2
    DEL. CODE ANN. tit. 19, § 3323(a) (2021). Section 3320 of Title 19 grants the UIAB wide
discretion over the unemployment insurance benefits appeal process. Id. at § 3320(a). The scope
of review for a court considering a UIAB action in the administration of that appeal process is
whether the UIAB abused its discretion. Funk v. Unemployment Ins. Appeal Bd., 591 A.2d 222,
225 (Del. 1991). Reversal based on an abuse of discretion occurs only if, during the appeal
process, “the Board ‘acts arbitrarily or capriciously’ or ‘exceeds the bounds of reason in view of
the circumstances and has ignored recognized rules of law or practice so as to produce injustice.’”
Straley v. Advanced Staffing, Inc., 2009 WL 1228572, at *2 (Del. Super. Ct. Apr. 30, 2009)
(citations omitted). Ms. Torres makes no such abuse-of-discretion claim here.
3
    Unemployment Ins. Appeal Bd. v. Duncan, 337 A.2d 308, 309 (Del. 1975).
4
    Longobardi v. Unemployment Ins. Appeal Bd., 287 A.2d 690, 693 (Del. Super. Ct. 1971), aff’d,
293 A.2d 295 (Del. 1972); Boughton v. Div. of Unemployment Ins. of Dep’t of Labor, 300 A.2d
25, 26-27 (Del. Super. Ct. 1972).
5
   Histed v. E.I. duPont de Nemours & Co., 621 A.2d 340, 342 (Del. 1993) (citing Olney v. Cooch,
425 A.2d 610, 614 (Del. 1981)).

                                               -2-
evidence is legally sufficient to support the agency’s factual findings.”6

        (3)      Ms. Torres was hired by MOT as a full-time high school Italian teacher

for the 2019-2020 school year.7 Because she was hired on short notice—via an

emergency teaching certificate—she was required to maintain satisfactory progress

in required certification courses and pass a performance assessment test through the

Alternative Routes to Certification (“ARTC”) program.8                      Despite numerous

reminders, both in-person and in writing, Ms. Torres never enrolled in the required

“EDUC614 Teaching the Exceptional Adolescent” course.9 On or about June 16,

2020, Ms. Torres was terminated from her position for failing to complete the ARTC

requirements.10



6
   Kearney v. New Roads, 2003 WL 1563722, at *1 (Del. Super. Ct. Mar. 25, 2003) (quoting
Johnson v. Chrysler Corp., 213 A.2d 64, 66 (Del. 1965)).
7
   Record and Transcript at 49, Torres v. Unemployment Ins. Appeal Bd., N21A-10-003 PRW,
Nov. 9, 2021 (hereinafter “R”) (D.I. 9).
8
     R49; R55.
9
    R49; see also R55 (Status Update Letter from UD, Sept. 4, 2019); R77 (Meeting Follow-up
Email from MOT to Ms. Torres, Jan. 10, 2020); R79-R80 (Outstanding Professional Disposition
Letter from UD to Ms. Torres, Feb. 28, 2020); R71 (Unemployment Investigation E-mail between
DOL and MOT, Jan. 4, 2021).
10
    R168. The precise end date of Ms. Torres’s employment is unclear. The DOL’s benefits
ineligibility determination indicates “Claimant did not provide a specific date for her last day of
employment and neither could the Employer . . . . The UC119 paperwork indicates that the last
day of employment was 6/16/2020.” Id. In her written submissions, Ms. Torres avers she was
terminated while on FMLA leave that began on May 15, 2020. See Opening Br. at 6-7 (D.I. 11)
(noting she went on FMLA on or around May 15, 2020); see also R90 (trying to recall her last
day, Ms. Torres testified she went on FMLA leave before May 15, 2020).

                                               -3-
        (4)    In October 2020, Ms. Torres filed a claim with the Delaware

Department of Labor (“DOL”) for unemployment insurance benefits.11 A DOL

Claims Deputy determined that Ms. Torres was ineligible to receive benefits and her

failure to complete the certification program was just cause for termination under

19 Del. C. § 3314(2).12

        (5)    Ms. Torres timely appealed the Claims Deputy’s decision.13 She did

not and never has disputed her failure to enlist and complete the ARTC program.

She instead insists she could defer doing so because of: (i) her hesitation to spend

money on the course based on schoolwide rumors that Italian was being removed

from MOT’s curriculum; (ii) a high-risk pregnancy further complicated by a mid-

school-year auto accident; and (iii) the Delaware Department of Education COVID-

related deadline extensions for ARTC program participants.14

        (6)    A hearing addressing the merits of Ms. Torres’s appeal was conducted



11
     R168.
12
    Id.; see also DEL. CODE ANN. tit. 19, § 3314(2) (2021) (“An individual shall be disqualified for
benefits: . . . For the week in which the individual was discharged from the individual’s work for
just cause in connection with the individual’s work . . . .”).
13
     R164.
14
    R168; see also R99-R100; R49; R5-R8. To accommodate those affected by COVID-19, the
University of Delaware offered hybrid courses, including the course Ms. Torres needed to
complete by the school year’s end. R79-R80. She was notified of the course—offering classes in
March, April, and May of 2020—that would allow her to timely complete the ARTC requirements,
but she never enrolled. Id.

                                                -4-
by a DOL Appeals Referee.15 Ms. Torres (then represented by counsel) and a

representative from MOT attended the hearing and provided testimony about

Ms. Torres’s employment and termination.16 The Appeals Referee issued a written

decision affirming the Claims Deputy’s finding that same day as the hearing.17

        (7)     Ms. Torres timely appealed the Appeals Referee’s decision to the

UIAB18 which also conducted a hearing.19                The UIAB affirmed the Appeals

Referee’s decision.20 In its own written decision, the UIAB agreed that MOT had

just cause to terminate Ms. Torres for failing to enroll in the ARTC course—

particularly given the undisputed fact that she was warned that certification course

completion was vital to maintaining her employment.21                       Thus, it rejected

Ms. Torres’s arguments that MOT could or should have retained her by obtaining



15
     See R162; R81-R161.
16
     R82.
17
   R48-R51 (“The decision of the Claims Deputy AFFIRMED. Employer has established by
preponderance of evidence that Claimant was discharged from her employment with just cause in
connection with the scope of her employment. Accordingly, the Claimant is DISQUALIFIED
from receiving unemployment insurance benefits pursuant to Section 3314(2), Title 19, of the
Delaware Code.”) (emphasis in original).
18
     See R46-R47 (“I’m requesting a[n] appeal for the decision mailed on 6/15/21.”).
19
     R42; R14-R41.
20
     R5-R11.
21
    R8 (“Employer’s communication to Claimant was clear that if she did not enroll for the course,
she would unquestionably not have a job.”).

                                               -5-
another emergency certification or requesting additional extensions.22

           (8)     Ms. Torres timely filed her pro se appeal to this Court. She now argues

that she didn’t fail to comply with the ARTC program requirements; but rather,

MOT’s termination caused the program to drop her because a prerequisite to ARTC

is maintaining employment.23 It is her view that the onus was on MOT to apply for

its employees’ emergency certification extensions and renewals.24 At bottom,

Ms. Torres faults MOT for her failure to meet her certification requirement and

complains that MOT: ignored COVID-19 modifications to the ARTC program that

it could have engaged to her benefit; discriminatorily applied the certification

requirements to her; and arbitrarily “chose not to allow [her] to partake in the

provisions . . . for emergency certification.”25

           (9)     MOT argues the UIAB’s decision affirming the Appeals Referee’s

finding that Ms. Torres was terminated with just cause is supported by substantial

evidence in the record, is free from legal error, and should be affirmed.26 It argues


22
     Id.
23
    Opening Br. at 4, Torres v. Unemployment Ins. Appeal Bd., N21A-10-003 PRW, Dec. 2, 2021
(D.I. 11).
24
    Id. at 5 (“[W]hen there are changes in the program, . . . [MOT was] to also apply for my
situation, not exclude me.”).
25
     Id. at 4-5.
26
   MOT’s Answering Br. at 5 (citing Bradfield v. Unemployment Ins. Appeal Bd., 2012 WL
5462844, at *1 (Del. Super. Ct. Mar. 13, 2012)), Torres v. Unemployment Ins. Appeal Bd., N21A-
10-003 PRW, Feb. 24, 2022 (D.I. 22).
                                              -6-
the facts of record here comport with those in this Court’s line of decisions upholding

UIAB judgments where an employee fails to secure or maintain a professional

license.27 Given the uncontested facts that Ms. Torres chose not to register for the

outstanding course—despite the warnings that her continued employment depended

on it—MOT says her termination was supported by just cause.28

          (10) The UIAB advised the Court that it wouldn’t file an answering brief

because Ms. Torres challenges the merits of its decision, and under Delaware law,

the UIAB “does not have an interest in seeking to have its decision upheld on

appeal.”29 It does, however, note that Ms. Torres’s opening brief appends three

exhibits that are not part of its certified record provided to the Court.30 As such, it

asks the Court to limit its review to only those materials contained in the certified




27
    Id. at 7 (citing Kelly v. Precious Moments Educ. & Commc’n Ctr., 2011 WL 6400634, at *2
(Del. Super. Ct. Nov. 30, 2011) (affirming UIAB finding of just cause where employee failed to
complete course required for teaching certificate after notice by employer); Giandonato v. Inn at
Montchanin, 2012 WL 1413156, at *3 (Del. Super. Ct. Jan. 25, 2012) (finding the Court’s just
cause analysis should consider employee’s efforts made in obtaining license and whether employer
informed employee of consequences associated therewith); Croom v. Smalls Stepping Stone, 2013
WL 6113235, at *2 (Del. Super. Ct. Nov. 19, 2013) (upholding UIAB’s decision that employer
had just cause to terminate employee for failing to complete GED program upon notice from
employer to do so)).
28
     Id. at 8-9.
29
   UIAB Answering Br. at 1 (citing Wilmington Trust Co. v. Barron, 470 A.2d 257, 261 (Del.
1983)), Torres v. Unemployment Ins. Appeal Bd., N21A-10-003 PRW, Feb. 22, 2022 (D.I. 21).
30
     Id. at 1-2.
                                              -7-
record.31 MOT joins in this request.32

        (11) “Upon appeal from a denial of unemployment benefits, the Superior

Court is limited to consideration of the record which was before the administrative

agency.”33 In other words, unemployment insurance claimants cannot supplement

the factual record on appeal to this Court and any attempt to do so is disallowed.34

As Exhibits A, C, and D appended to and cited in Ms. Torres’s opening brief are not

part of the Board’s certified record, the Court will not consider them now. Similarly,

to the extent any exhibits appended to Ms. Torres’s reply brief are not included in

the certified record, they, too, will be excluded from review.

        (12) The Court’s role in reviewing Ms. Torres’s merit-based challenge to the

UIAB decision here is limited to determining whether the UIAB’s conclusions are

supported by substantial evidence and free from legal error.35 “Where this standard

is satisfied, the [UIAB]’s resolution of evidential and credibility conflicts is


31
   Id. at 2 (citing Hubbard v. Unemployment Ins. Appeal Bd., 763 (Del. 1976); Hurtt v.
Unemployment Ins. Appeal Bd., 2019 WL 1558585, at *1 n.27 (Del. Super. Ct. Apr. 10, 2019);
DEL. CODE ANN. tit. 19, § 3323(a)).
32
     See D.I. 23.
33
   Hubbard, 352 A.2d at 763 (citing Ashmore v. Unemployment Comp. Comm’n, 86 A.2d 751
(Del. Super. Ct. 1952); Delgado v. Unemployment Ins. Appeal Bd., 295 A.2d 585 (Del. Super. Ct.
1972); DEL. CODE ANN. tit. 19, § 3323).
34
  Haskon, Inc. v. Coleman, 310 A.2d 657, 660-61 (Del. Super. Ct. 1973); see also DEL. CODE
ANN. tit. 19, § 3323(a) (2021).
35
     Nardi v. Lewis, 2000 WL 303147, at *2 (Del. Super. Ct. Jan. 26, 2000).

                                               -8-
conclusive” and the UIAB’s decision will be affirmed.36 Just so here.

        (13) When Ms. Torres was hired, she was approved for her third “emergency

teaching certificate” by the Delaware Department of Education.37 As a condition of

her continued and ongoing employment, Ms. Torres was required—not by MOT but

by Delaware law—to complete the outstanding ARTC certification course and

achieve a passing score on a performance exam to retain her teaching status in

Delaware.38 The ARTC program is codified in Delaware law.39 Under 14 Del. C.

§ 1262(b), a participant in the program must “maintain satisfactory progress toward

the completion of all ARTC program requirements” and “[b]e continuously

employed with a district or charter school.”40 Within the first two years of teaching,

a program participant must attain “successful completion of all ARTC program

requirements” and “[p]assing scores on approved content readiness exams under the




36
     Longobardi, 287 A.2d at 692 (citing Abex Corp. v. Todd, 235 A.2d 271 (Del. Super. Ct. 1967)).
37
    R55. Emergency teaching certificates are governed by 14 Del. C. §§ 1220-1224. “Emergency
Certificates that have been issued for two consecutive school years may not be extended . . . . [T]he
Department may grant an extension upon a showing of exigent circumstances. Extensions for
exigent circumstances shall not exceed one (1) year in length.” 14 DEL. ADMIN. CODE § 1506(7.0)
(2021).
38
     Id.; R79-R80.
39
   See DEL. CODE ANN. tit. 14, §§ 1260-1266 (2021) (Alternative Routes for Teacher Licensure
and Certification).
40
     Id. § 1262(b).

                                                -9-
certification requirements.”41 And finally, under § 1262(d):

        The Department [of Education] may grant additional time to complete
        the requirements of subsection (b) of this section, in consultation with
        the ARTC program, to an ARTC program participant based on exigent
        circumstances to complete any remaining formal instruction or
        equivalent professional development. The total extension of time may
        not exceed 1 year and a participant may be granted only 1 extension.42

        (14) It is well-settled that an employee’s failure “to be properly licensed to

perform work within the course and scope of employment constitutes just cause for

termination.”43

        (15) The record establishes that Ms. Torres failed to maintain satisfactory

progress in the ARTC program under § 1262(b) when she declined to enroll in the

hybrid certification course. She did not complete the performance exam required by

§ 1262(c). Her employment with MOT required approval of her third and final

emergency teaching certificate—well beyond the one-year/one-time-only extension

permitted by § 1262(d).44 The statute speaks to the participant’s affirmative duties



41
     Id. § 1262(c).
42
     Id. § 1262(d) (emphasis added).
43
    Kelly, 2011 WL 6400634, at *2 (citing Bishop v. Trexler, 2005 WL 272936, at *2 (Del. Super.
Ct. Jan. 28, 2005)).
44
    R55; R80. An MOT representative testified that hiring Ms. Torres required her third extension
to the ARTC program “which was the last extension [MOT] was permitted to get with ARTC.
[Ms. Torres] had already used the other possible years in ARTC with her prior employer the
previous year.” R134.


                                              -10-
to remain compliant with the ARTC program. Thus, the UIAB was right to reject

Ms. Torres’s contention that it was somehow incumbent upon MOT to request yet

another certification extension on her behalf.

       (15) Under these circumstances, the UIAB determined that Ms. Torres

understood completion of the ARTC course was essential to her continued

employment, but she nonetheless opted from pursuing the outstanding tasks for her

own reasons. In turn, the substantial evidence supports the UIAB’s decision that

Ms. Torres’s failure to adhere to Delaware licensing requirements was just cause for

employment termination and denied benefits. Ms. Torres cites no case law nor

points to anything in the record favoring another view. And so, the UIAB’s decision

is free from legal error and must be affirmed.45

       NOW THEREFORE, IT IS ORDERED that the Unemployment Insurance

Appeal Board’s judgment denying Ms. Torres’s claim for unemployment benefits is

AFFIRMED.



                                                     Paul R. Wallace, Judge

cc:    Ashley Torres, pro se
       James D. Taylor, Jr., Esquire
       Victoria E. Groff, Assistant Attorney General


45
     City of Newark v. Unemployment Ins. Appeal Bd., 802 A.2d 318, 323 (Del. Super. Ct. 2002)
(“If there is substantial evidence and no mistake of law, the Board’s decision must be affirmed.”)
(citing Avon Products, Inc. v. Wilson, 513 A.2d 1315, 1317 (Del. 1986)).
                                              -11-